IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,582-02


EX PARTE JOSEPH C. GARCIA





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. W01-00325-T(B) IN THE

283RDJUDICIAL DISTRICT COURT

DALLAS COUNTY



Per curiam; Hervey, J., not participating. 

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071 § 5.
	In February 2003, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Garcia v. State, No.
AP-74,692 (Tex. Crim. App. Feb. 16, 2005)(not designated for publication).  Applicant filed
his initial post-conviction application for writ of habeas corpus in the convicting court on
December 14, 2004.  This Court denied applicant relief.  Ex parte Garcia, No. WR-64,582-01 (Tex Crim. App. Nov. 11, 2006)(not designated for publication).  Application filed his
first subsequent application in the trial court on November 12, 2007.
	Applicant presents six allegations in the instant application.  Specifically, he asserts
that his trial and appellate counsel rendered ineffective assistance, and his initial habeas
counsel was not competent. 
	We have reviewed the application and find that the allegations do not satisfy the
requirements of Article 11.071 § 5.  Accordingly, the application is dismissed as an abuse
of the writ.  Art. 11.071 § 5(c).  
	IT IS SO ORDERED THIS THE 5TH DAY OF MARCH, 2008.
Do Not Publish